Reinstated; Motion Granted; Appeal Dismissed and Memorandum Opinion
filed February 10, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00769-CV


IN THE MATTER OF THE MARRIAGE OF DANIEL BANDA AND LINA
                   MARIA MARTINEZ

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-68191

               MEMORANDUM                         OPINION

      This is an appeal from a judgment signed July 18, 2014. On November 13,
2014, this court referred the case to mediation. On January 30, 2015, appellant
Lina Maria Martinez filed a motion to dismiss the appeal because the case has
settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.